Case 2:21-cv-02786-GRB-AYS—Document t-2-° Filed 05/18/21 - Page 1 of 14 PagelD #: 113

EXHIBIT B
a2) United States Patent

Bruhnke et al,

IAA AA

US0l

(10) Patent No. US 10,871,305 B2
(45) Date of Patent: *Dec. 22, 2020

 

 

 

   

(54) DRY WALL EXTRUSION GRILLE USPC: cinniscinecomminainsaininnediunising ASASBO
See application file for complete search history.
(71) Applicants:Eyane Brichake, Massapequa Park, NY .
(US); Daniel Roeper, Garden City, NY References Cited
(UB) U.S. PATENT DOCUMENTS
(72) Inventors: Lynne Brohnke, Massapequa Park, NY 943,298 A 19/1909 BKOWA seeuspeen F24F 13408
(US) Daniel Roeper, Garden City, NY SO 484/332
cs} 2,083,785 A» 6/1937 Hanison, In... BODE 19752
_ 52/709. 14
(73) Assignee; ORMETRIX, L.L.C,, New Hyde Park, 2,090,271 AF LOMOS7 Young oenmein NG
J EET
NY (US) 2,245,908 At SH1941 Porteat ween BOGB 7/082
(*) Notice: Subject to any disclaimer, the term of this 2596735 A *  BA94G LOWgh cscssssennsnn peat 1/08
patent is extended or adjusted under 35 53/790. 14
U.S. bi4(b} by 37 days, 2404442 A * 3/1949 De Roo wean FR4F 08
hs : . amet . As4A31
This patent is subject to a terminal dis- 252,844 AY T1956 Simblest ... . FRE $3408
claimer. 454/277
9,956,406 A * 10/1960 Simblest ... wwe FR4F 13/08
(21) Appl, No.: 15/476,855 454/283
3,220,079 A ® JL/1965 Apgaon wa. wo FA4B 7076
(22) Filed: = Maw. 31, 2017 2/3023
9,645,195 A ® 2/1972 Koval anus HAR 108
B54/277
(65) Prior Publication Data 5082.083 A 1/1992 Dradfan
US 2017/0205110 Al Ful, 20, 2017 (Continued)

Related U.S, Application Data OTHER PUBLICATIONS

(63) Continuation-in-part of application No. 13/999,038, Definition of “Extended,” Oxford Roglish Dictlonary, Oxford Uni-
filed on Jan. §, 2014, now Pat. No, 9,765,988, versity Press, 2020 (Year; 2020)."

(51) Jnt, Ch Primary Exantiner — Edelmim Bosques
BI24¢F £3/08 (2006,01) Assistont Examiner --- Phillip Decker

FIP 7/00 (2606.01) (14) Attorney, Agent, or Firm -— Philip M. Weiss, Weiss
(52) U8. CL & Weiss
CPO cenuenee 2288 13/4084 (2053.01), F2dF 200 an ABSTRACT

AOL * 23 01); a oy . ' :
2015.01}; 24K 2 Oe an Ghia ty A dey wall extrusion grille comprising a frame, a linear bax

(58) Held of Classification Search grille, indented slots, and a flexible moupfing flange.

CPO ceeaseree . Fade 13/082; FadF 13/084, F24P 7/00

16 Claims, § Drawing Sheets

  
 
 

   
 

Loe foe ENG
i.

 
 

 
--Case 2:21-cv-02786-GRB-AYS ‘Document-+-2—Fiec 65/46/24 Page’3 of 14 PagelD #: 115

(56)

5,144,009 A *
5274076 A *
5,458,255 A *
5,404,244 3 4
5,863,310 A“
$928,078 A *
5,950,484 A +
6,227,062 B1*
6,234,893 BI
6,234,994 BL*

US 10,871,305 B2

Page 2

References Cited
U.S, PATENT DOCUMENTS

9/1992
Y1b94
1994
2/1996
V1999
7999
9/1999
5/2001
5/2001

s/2004

Cady tomnnnnuien BOSE £9/08

74166

Burkhatt wcucuen HOGB VRS
S244 t4

Akohurst cece PRAE 13/06
248/271

Waltotl wsccnenen HSE L068
137/360

Browh wsueies BOD 46/0005
454/284

Mare vasecriene, P24 13/068
28541

ABVAGSE irene FASE BOTS
ASAIDTT

Qyendowl® cone E24P 13/082
4$4/289

Meatedith, encoun. P24E 1/085
454/289

Goracke vous P24 13/082
484/290

6,705,052 BL* 3/2004
6,908,115 B2* 6/2005
7,140,960 B2* 18/2006
7,232,369 B2* 6/2007
7,509,422 B2t 3/2009
7,310,183 B2* 3/2009
7,640,710 BL* 2olo
TTN239 B2*  /20L0
9,024,186 Bi* SRDIS

| 2004/0088638 ALF 341004

AMITOAILT AL* 10/2007

QOLGA2TI7TOT AL* O/2016
* cited by examiner

 

LAVGON cesses HOSTS [3/178
52/3021

BYAGGE cen BAF 13/084
2R5/Le9

Pilger .. H24F 13/06
454/333

Karidia canon FRE 7/10
4501274

Combest vicars HOR 1/02
ISE/LSO

Hendvicts .ue.0. HOAP (1/04
2ARI299 AT

MeAtee suede Pak 13/084
‘ 454(277

Pottit aceon EF24E E3084
4547289

Gonzilot casccnnee FOB IAF
174/56

ACHR joanne RSP L382
454/277

TOGVER coreuen Fd 15082
454/530

Bralnke osu wo FQ4F 13/084
Case 2:21-cv-02786-GRB-AYS—Document 1-2 Filed 05/18/21 Page 4 of 14. PagelD #116

U.S, Patent Dec, 22, 2020 Sheet 1 of 8 US 10,871,305 B2

 

 

 

 
—__—_§Gasez224-cv-02786-GRB-AYS Document 1-2 -Filed 05/18/2+-—Page 5 of 14 PagelD #117

U.S. Patent Dec. 22, 2020 Sheet 2 of 8 US 10,871,305 B2

 

 

 

 

 
U.S. Patent Dec, 22, 2020 Sheet 3 of 8 US 10,871,305 B2

30

 
U.S. Patent

Dec. 22, 2620

Sheet 4 of 8

US 10,871,305 B2

 

 
——- Case 2:21-cv-02786-GRB-AYS. Document 1-2--Fited 05/18/2f Page 8 of 14 PagelD #: 120

U.S. Patent Dec, 22, 2026 Sheet 5 of 8 "US 10,871,305 B2

A
eA

aE ERDAS pre ger
reeds ee ee iad eceeedeavecaagaoere s ji :
Oe

106
: “100

5 ut

 

 

ry é, . }
‘
- Gase 2:21-cv-02786-GRB-AYS~—Bocument 1-2 «Filed'05/18/21 -Page 9 of 14 PagelD #:125——_]_, !

U.S. Patent Dec. 22, 2020 Sheet 6 of 8 US 16,871,305 B2 |

 

 

fa,

a GF
Me 4
i
Case 2:25-¢v-02786-GRB-AYS Document 1-2 Filed 05/18/21--Page t0 of 4 PagelD #: 122

U.S. Patent Dec. 22, 2020 Sheet 7 of 8 US 10,871,305 B2

AM

Ska, ha Au eri was eS

~ Hp

 

 
- Case 2:21-cv-02786-GRB-AYS Doeumentt-2—Fited-05/18/21-Page 11 of 14 PagelD #: 123

U.S. Patent ec. 22,2020 Sheet 8 of 8 US 10,871,305 B2

is

f yer DEPAIL A
hoe

   

 

 
US 10,871,305 B2

1
DRY WALL EXTRUSION GRELLE

RELATED APPLICATIONS

‘The present application is 4 continuation in part of Ser.
No. 13/999,038 filed Jan. 6, 2014,

FIELD OF THE INVENTION

The present invention relates to a dry wall extrusion grille
comprising a frame, a finear bar grille, indented slots, and a
flexible mounting Mange.

BACKGROUND OF THE INVENTION

US. Pat. No. 5,082,083 relates to a estructura wall
mounted speaker assembly, Tac woofer of the speaker is
mounted in the wasembly wall diame and the tweeter is both
mounted in and self-contained within the assembly wall
frame, The installation requires only that a clreular opening
be out in the wall io enable the rear portion of the wooler to
extend through the dry wall or sheetrock and two simple
holes drilled in the wail to accommodate the support bolts io
retain the wall mounted speaker assembly on the wall.

ULS, Pat. No. 7,140,960 relates to duct systems, registers
and ductwork componente used with floor or ceiling regis-
ters employed in warrn air healing, ventilaling and air
conditioning systems, and improvements for mounting and
installing components of the duct system, including register
boots, mud rings aud register grilles, in the walls, ficors or
ceilings of buildings components, mud ring, register grille
and vall, floor or ceiling opening, which rednces costs,

U.S. Pat, No, 7,771,259 relates io 2 flush mounted trame

for an, access panel or register. The frame is mounicd to a -

wall, ceiling or floor surface, is made by joining linear frame
sections dach providing interconnected elements formed by
an extrusion process. A first planar element is spaced apart
from a second planar element and positioned for abutting a
common surface. A first channel ¢lement is formed between
the first and second planar elements. A third planar element
is positioned normal. fo the first and second planar elements
and teominates with a rih directed toward the first planar
element. When mouated onto sinds in a building structure,
wall putty or mud may be placed into a space between the
wall panels and the third. planar elemont, the mud is captured
in place forming a smooth interface between the rame
assembly and the surrounding wall surfaces.

SUMMARY OF THE INVENTION

The present invention relates to a dry wall extmusion grille,

‘The dry wall extrusion grille comprises a frame, a linear
bar grille, indented slots, a Hexible mounting Hange.

It is an object of the present invention for the indented
glots ta capture joint compound or plaster.

It is an object of the present invention for the Llexibie
imounting flange to be used for fastening to a wall or celling,
with pre-perforated through holes.

It is an object of the present invention for the dry wall
extrusion grille to ferther comprise sheet rock screws.

Tt is an cbject of the present invention for a commen sheal
rock sorew to be threaded into the wail material.

ttis an object of the preseat invention for the frame to be
constructed cf four mitered pieces. Tt is an obteet of the
present invention for the four mitered pleces lo be welded
together, It is an object of the present invention fox the

1

wv

2s

La

=
a

45

50

5

a

fs

oO

é

wa

2

initered corners of the Hexible mounting flange to be spot
welded for additional strength.

Tt is an object of the present invention for the frame fo be
installed with a sheet rock screw before plaster or 4 joint
compound is applied.

Tt Is an object of (he present invention tor the dry wall
extrusion grille to be instilled to a wall with four sheet rock
screws.

Tt is an object of the present invention for the extrusion
gnile tc have pre-pertorafed mounting through holes pro-
viding many mounting options to address multiple field
condifions.

Ttis an object of the present invention for the extrusion
grille io be a fully weided construction that provides excep-
tional strength for mownting in both walls and ceilings

tis un object of the present invention for ihe extrusion
Brille to have multiple, pre-punched mounting boles for
fastening in a wide range of wall conditions and materials,

ii is an abject af the present invention for the extrusion
grille te have nuiltiple, pre-punehed mounting holes for
altachment fo underlying studs (support bean) for a wide
range of center to centers.

itis an object of the present invention for the extiusion

grille to have pre-punched holes accurately sized Tor stan-,

dard wall board/sheet rock screws so no special hardware or
fools are required,

It is an abject of the present invention for the extrusion
gille to have nmitiple indented slots along ihe mounting
flange having a flexible edge to provide capture points for
joint compound cr plaster,

It in ati object of the present for the extrusion prille's
flexible mouniing Bonge er edpe to lnaten the grille to
unaven wall surfaces,

Ttis an object of the present invention for the inside of the
extrusion grille feume to axtend 34" deep into the opening so
that the extrusion grille is installed in a wall board ot plaster
ranging drom, about 14" then about 44" thick,

It is ab object of the present invention for the extrusion
gills to allow an installer to cut a very rough hole i a wall
and slip the extrasion grille frame inte the opening, With the
design of the present inveation thee is no routing or
zvécepsed cut that is necessary, With the design of the present
invention there ix no Blocking or added wood aecessary for
attachment to wall,

tt is an object of the present inventiva for the extrusion
grille to provide exceptional strength using aluminum mate-
dial—thus enabling safe use in ceiling applications.

It is an object of the present invention for the extrusian
galle to be used with a fixed core (core weided directly fo
the frame or temovable core for acvess t vilher cunteols,
daripers or filtration behind the grifie).

It is an, object of the present invention for the extrusion
grille to be used apecifically for linesy bar grilles, and not
‘used with perforated grilles or registers,

It is an object of the present invention for the extmusiaa
grille to be mounted, so that the entire frame and gyille are
dush to the wall providing « seamless installation—which
makes Seld painting much easier——elao makes future clean-
ing of the grille simpler as can be done with simply the wipe
of a rag,

TL is ws obfeet of ihe present Invemtion fur Qe extrusion
grille to be mounted in only onc way, so thal it cannot be
installed backward.

Tt is an. object of the present invention for the extrusion
grille to require finw pieces for construction, providing taster
assembly and lower cost.

 

 

 

 

 

 
US 10,871,305 B2

3

it is an object of the present invention for the exirigion
grille to have a special angled edge that provides a step for
a standard spackle imife to rest when a plaster or joint
compound is being applied, This creates a crisp, clean line
set up for the application of the Baal skim coat of plaster
(jelnt compound).

It is an object of the present invention tor the drywall
exirasion grille frame to be extended, The average height of
the frame is enproximately 44", It is an object of the present
invention for the frame to be extended at least 34", Jt is an
object of the present invention for the extended frame to
have attached. to it danypers or filler clips.

It is an object of the present javention tor the dry wall
extrusion grille to in¢lude mounting strips attached to ihe
botiom of the tame. It is an abjest of the present invention
for the mounting strips to be attached to the frame via
welding, If is an object of the present invention for the
mounting strips to be made as an integral part of the frame
in 4 ong piece extrusion.

Itis an abject of the present invention to provide multiple
methods of attaching the linear ber grille to ihe frame with
an attachment device, It is an object of the prevent inventlan
for the atiachment device to include mechanical fasieners,
threaded inseris in tho mounting stip to be used with
mechanical fasteners, or a projection on the frame of mount
ing sivip for ase with spring steel clips.

It is an objcet of the present invention for the dry wall

extrusion grille to have various style and depth angied edges —

to capture plaster or joint compound.
BRIEF DESCRIPTION OF DRAWINGS

FIG, 1 is a top view of the ftante of the present invention.

FIG, 2 is a bottom view of the frame of the present -

invention.

FIC, 9 in side view of the flexible edge of the present
invention,

FIG. 4 is a cross sectional view of the extrusion grille of
the present invention,

FIG. 5 is a front view of the extrusion grille of the present
invention,

BIG, 6 ig a front view of the extrusion grille of the present
Toveation.

FIG, 7 js a side view of 4 flexible edge of the presunt
invention,

FIG, # is a side view of # flexible edge of the present
invention,

FIG, 9 ls a side view of 4 flexible edge of the preset
invention.

1G, 10 is a side view of a flexible edge of the present
invention,

FIG, 10A is an exploded view of a section of the exible
edge of FIG, 18.

- DETAILED DESCRIPTION OF THE
INVENTION

FIG. 1 shows the trame Ll coniprising four mitered pieces
12, 14, 16 and 18, which are welded at 20, 22, 24, and 26.
FIG, 2 shows the holiom view of fume 10 of FIG. 1.

FIGS. 3 and 4 show the extrusion grille 30, which.
comprises a Hnent bar grille 32. The extrusion grilic 36 has
an aluminum profile 4d, a flexible edge 36, that is used for
fastening fo a wall or ceiliag with perforated through holes
40. The extrusion grille 40 further comprises indented slots
38 used to capture joint compound or plaster 42,

te

AO

45

3

45

65

4

Bxtrusion grille 30 further comprises u special angled
adge 44 to create a step for a apackling knife to use as a
straight edge. A common sheet rock screw 46 is threaded
info the wall material.

FIG. 5 shows the extuaion grille 30 having the lingar bar
prille, a standard sheel rock surew 46, and presperforated
mounting through holes 48 that provide many mounting
options to address multiple field conditions,

FIG, 6 shows the extrusion prille 30 installad afer the
plaster or joint compound is applied, The frame 10 is
installed with the sheot rock screw 46 before plaster or joint
compound is applied,

FIG, 7 shows a dty wall extrusion grille 100 having «
Hoxible edge 102, The fexible edge 162 has indented slots
104 used fo capture joint compound or plaster. The frame
106 is extended by the length 116 to sssist in attaching
dampers or fitters. The frame 106 futher comprisce a
ihew-hole 108. In a preferred embodiment, the extended
length 120 ts extended more thant V4" down.

FIG, 8 shows a dry wall extrusion grille 120 having a
flexible edge 122, The flexible edge 122 has indented slots
134 used to capture joint compound or plaster. The frame
126 inckides mounting strips 128 that wre attached to the
bottorn of the frame 126 via welding or they can be made as
an integral part of the ame 126 in a one piece extrusion,

FIG, 9 shows a dry wall extrusion grille 14@ having a
flexible edge 14%. ‘The flexible edge 142 has indented slots
144 wed 10 capture joint compound or plaster. The Jrame
146 includes mounting sirips 148 that are attached to the
bottom of the frame 146. Multiple methods of attaching the
linear bar grilte io the fvame 146 with an attackunent device
150, that can includs mechanical Jastenern, threaded inserts
in the mounting strip 148 lo be wed with mechantenl
fastenezs, a projection on the frame 146 or mounting strip
148 for use with spring sleel clips.

FIG. 10 shows the dry wall extrusion grille 160 having a
flexible edge 162. The flexible edge has indented slots 163
nied to capture jaint compound or plaster The frame 164
Ineluces mounting strips 166 that are attached fo the bottom
of the frame 164. The dry wall extrusion grille can have
vatious style and depth angled edger 168 to capture plaster
of joint compound.

FIG. 160A. i8 an exploded view from a section of FIG, 16,
showing the various siyle and angled edges 168 to captur
plhster or joint compound. .

The Invention clained is:

1. A dry wall extrusion grille sompising:

a frame;

a linear bar grille located in said frame comprised of vanes
and cross members that direct « flow of air;

indented slots;

through, Boles;

a flexible mounting Hange iceated between a top and
bottom edge of the frame extending outwardly trom
said Irame;

said juidented slots defined ag email recesses In said
flexible mounting flange that reveive plaster, joint come
pound or mud;

wherein said extrusion, grille ia used with a fixed core, a
core welded directly lo said [nuuy, ur w reavable core,

2, Tho extrision grifie of claim 1 wherela said Rexihle

mounting Hange is fastened to a wall or ceiling wilh said
through holes being pre-perforated.

3, The extrusion grille of claim 2 futher comprising dry

wail screws,

 

 

 

 
US 10,871,305 B2

§

4, The extrusion gre of claim 3 wherein said frame is
installed with said dry wall screws before plaster or a joint
compound is applied,

5, The extrusion grille of claim 1 wherein satd frame is
constructed of mitered pleces,

6, The wtrosion grille of claim 3 wherein said mitered
pieces are welded together.

7, Thea extrusion prlle of claim 1 whersin said extrusion
grille is a fully welded construction.

8. ‘The extrusion grille of claim 1 whergliuin insiieal said
exttusion grille frame extends about 44" denji ings aropea-
ing so thai said extrusion grille is installed, ia a wall board
or plaster ranging from about 4" dhru abort-A" thick;

9, ‘The extrasion grille af claim 1 whoreln said extrusion
gdile is mounted, so thet aaid entite Hadise dig giiile si
flush to a wall providing a seamless installation:

16, A dry wall extrsion grille comprising

a frame;

a linear bar grille located in anid finine: ebnipe ised ‘al'Vanes

and cross members that dir i

fhrough holes located in a-texihia daduentoggftiige:

indented slats; ,

said flexible mounting Henge located between a tip and

bottom edge of the frame extending oulwardly fom
said frame;

said indented slots defined as smail recesses in said

flexible mounting Bange that receive plaster, Joi com-
pound or mud;

said frame being, extended to at least 34".

6

11, A dry wall extrusion grille comprislag;

a frame;

4 lindar bar ogiie located in said frame comprised of vanes

and cross members that direct a flow of alz;
5 through holes located in a Mexible mounting Tange;
indented slots;
said flexible mounting flange located between a top and
bottean edge of the frame extendisg onteardly from
said frame;
= perieL Endeneed slots defined as smal] receyses im said
‘fickiilé miogmting Qange that receive plaster, joint com-
potinl ow mad;
mmgoititig # ifs attavhed to 8 bottom of said. frame.
12, Tire oxirysion grille of claim it wherein said mount-
iB iia: sinips gre ‘aliached to suid frame via welding.

1%, Theextmsion gritle of claim 11 wherein said mount-
in sips afe mudé as an integral purl of said frame in one
ploce extrunion,

114, Lhe Genii gales eliitiy 11 fuiihir comprising an

2) dttavinnent devicn far atiaehing, stld linear hat grille to suid
Sree:

15, The oxinution geile of claim 4 wherein said atiach-

ieee jiehides muclimicel fasteners, threaded inserts

 

 

in-siid mowuTing strtps. és be used with mechanical fasteners, ©

 

28 arty pnrjedtiety etre dtaine or suid mounting strips for use
wilh. -epiingsleel Clips.
; The ckttusite gills of claim Hi further convprising
ary ‘ed udyex jovenpinre plaster or joint compound,

* * * oy x

  
